Exhibit 31.1 PRESIDENT’S CERTIFICATION I, Michael R. Burwell, certify that: 1. I have reviewed this annual report on Form 10-K/A of Redwood Mortgage Investors IX, LLC, a Delaware Limited Liability Company (the “Registrant”); and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Michael R. Burwell Michael R. Burwell, President, Redwood Mortgage Corp., Manager of Redwood Mortgage Investors IX, LLC April 27, 2012
